Citation Nr: 0835316	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As a procedural matter, the Board notes that the veteran 
submitted the originals of two letters he wrote to his now-
wife in 1968 and 1969.  As these letters may have sentimental 
value to the veteran and his family, he should be asked if he 
desires these letters be returned.  If so, copies of the 
letters should be made and associated with the claims file 
prior to their return.


FINDINGS OF FACT

1. The veteran had service in Vietnam and exposure to Agent 
Orange is presumed.

2. The veteran's prostate cancer is recognized by the VA as 
causally related to exposure to herbicide agents used in 
Vietnam.


CONCLUSION OF LAW

Prostate cancer was incurred in active service. 38 U.S.C.A. 
§§ 1110, 1111, 1116, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2007). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The veteran is claiming entitlement to service connection for 
prostate cancer, claimed as due to exposure to herbicides.  
He maintains that he was an aircraft electrical repairman 
(supported by the DD-214) and that he had ground-service in 
the Republic of Vietnam from October to November 1968 at Cam 
Rahn Bay.  He reflected that he rotated from Japan as an 
electrician on C-130 aircraft and worked six days a week, 12-
hour shifts.  His wife testified that he wrote her and told 
her that he heard bombs from the distance.

In this light, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 U.S.C.A. § 1116(f). 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (2007).

In the present case, although the veteran's military records 
do not reflect service in the Republic of Vietnam during part 
of the applicable time period (January 9, 1962, to May 7, 
1975), other evidence in the file, when considered in the 
light most favorable to the veteran, indicates service in the 
Republic of Vietnam.  

For example, a certified document entitled "Combat Pay 
Exclusion for Personnel Serving in Combat Zone" indicates 
that the veteran received combat pay exclusion for October 
and November 1968.  While this does not absolutely confirm 
evidence of service in-country Vietnam, the dates on this 
certified document corroborate dates found in a flight log 
recorded by the veteran documenting flights he took into and 
out of Vietnam.  In addition, he provided detailed and 
credible testimony at his December 2007 BVA hearing. 

As such, having resolved doubt in favor of the veteran, the 
Board concludes that there is sufficient verification that 
the veteran had in-country service in Vietnam during the time 
period set forth in 38 U.S.C.A. § 1116(a).  Therefore, 
exposure to herbicides is presumed. See 38 C.F.R. § 
3.307(a)(6)(iii). 

After being diagnosed with adenocarcinoma of the prostate in 
January 2006, the veteran underwent surgery in February 2006.  
As the veteran is presumed to have been exposed to herbicides 
in Vietnam, and cancer of the prostate is among the diseases 
listed under 38 C.F.R. § 3.309(e), a grant of service 
connection is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

Service connection for prostate cancer, claimed as due to 
exposure to herbicides, is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


